Exhibit 10.4

 

VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of November 17, 2017 (this “Agreement”), is by
and between FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation (“FNF”),
and CANNAE HOLDINGS, INC., a Delaware corporation (“Splitco”).

 

RECITALS:

 

WHEREAS, subject to the receipt of the approval of the shareholders of FNFV
Common Stock and the satisfaction or, where applicable, waiver of certain other
conditions, FNF will, pursuant to that certain Reorganization Agreement, dated
as of November 17, 2017 (the “Reorganization Agreement”), by and between FNF and
Splitco, complete the Split-Off (as defined in the Reorganization Agreement);

 

WHEREAS, pursuant to the Reorganization Agreement and prior to the consummation
of the Redemption (as defined in the Reorganization Agreement), FNF will, or
will have caused its Subsidiaries to take, all actions that are necessary or
appropriate to implement and accomplish the subscription for an aggregate of
5,706,134 shares of Splitco Common Stock (as defined in the Reorganization
Agreement) by certain Subsidiaries of FNF for a payment as consideration in cash
in an aggregate amount of $100,000,000 to Splitco (the “Subscription”, and such
shares owned by FNF or its Subsidiaries, collectively, pursuant to the
Subscription, the “FNF Splitco Shares”); and

 

WHEREAS, Splitco and FNF desire to enter this Agreement in order to set forth
certain obligations of FNF relating to Splitco, the Splitco Common Stock and the
FNF Splitco Shares following the date hereof.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt of which are hereby acknowledged, each of the parties hereby agree as
follows:

 

1.1                               Certain Definitions.

 

(a)                                 As used in this Agreement and the schedules
hereto, “Beneficial Owner” and “Beneficial Ownership” and words of similar
import have the meaning assigned to such terms in Rule 13d-3 and Rule 13d-5
promulgated under the Exchange Act, and a Person’s Beneficial Ownership of
securities shall be calculated in accordance with the provisions of such Rules.

 

(b)                                 For purposes of this Agreement, capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Reorganization Agreement.

 

1.2                               Agreement to Vote FNF Splitco Shares and
Related Matters.

 

(a)                                 Voting Splitco Common Shares.  From and
after the Effective Time and until the termination of this Agreement in
accordance with its terms, at any meeting of the stockholders of Splitco however
called (or any action by written consent in lieu of a meeting) or any
adjournment or postponement thereof, FNF shall appear at such meeting of
stockholders or

 

1

--------------------------------------------------------------------------------


 

otherwise cause the FNF Splitco Shares to be counted as present thereat for the
purpose of establishing a quorum, and vote all of the FNF Splitco Shares (or
cause them to be voted) or (as appropriate) execute (or cause to be executed)
written consents in respect thereof, in the same manner as, and in the same
proportion to, all shares voted by holders of Splitco Common Stock (other than
FNF and its Subsidiaries) at any such meeting of the stockholders of Splitco or
under any such other circumstances upon which a vote, consent or other approval
(including by written consent in lieu of a meeting) is sought by or from the
stockholders of Splitco.  Any such vote shall be cast (or consent shall be
given) by FNF or its Subsidiaries, as applicable, in accordance with such
procedures relating thereto so as to ensure that it is duly counted, including
for purposes of determining that a quorum is present and for purposes of
recording the results of such vote (or consent).

 

(b)                                 Additional Shares.  In the event of any
stock split, stock dividend or other change in the capital structure of Splitco
affecting the Splitco Common Stock, the number of shares of Splitco Common Stock
constituting the FNF Splitco Shares shall be adjusted appropriately, and this
Agreement and the obligations hereunder shall be deemed amended and shall attach
to any additional shares of Splitco Common Stock.

 

1.3                               Covenants.

 

(a)                                 From the date hereof until the termination
of this Agreement in accordance with its terms, FNF shall not, and shall cause
its Subsidiaries not to, directly or indirectly, (i) other than pursuant to
Section 1.2 of this Agreement, deposit any FNF Splitco Shares into a voting
trust or grant any proxies or enter into a voting agreement, power of attorney
or voting trust with respect to any FNF Splitco Shares, (ii) take any action
that would have the effect of preventing or materially delaying FNF from
performing any of its obligations under this Agreement, or (iii) agree (whether
or not in writing) to take any of the actions referred to in the foregoing
clauses (i) or (ii) of this Section 1.3(a);

 

(b)                                 Each party hereto hereby further agrees that
it shall not take any action or enter into any agreement restricting or limiting
in any material respect its ability to timely and fully to perform all of its
material obligations under this Agreement.

 

1.4                               Representations and Warranties of FNF.

 

(a)                                 FNF hereby represents and warrants that:

 

(i)                                     Authorization and Validity of
Agreement.  FNF has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement.  The execution, delivery and
performance by FNF of this Agreement and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by the board of directors and, to the extent required by law, its
stockholders, and no other corporate or other action on its part is necessary to
authorize the execution and delivery by FNF of this Agreement, the performance
by it of its obligations hereunder and thereunder and the consummation by it of
the transactions contemplated hereby and thereby.  This

 

2

--------------------------------------------------------------------------------


 

Agreement has been duly executed and delivered by FNF and each is, or will be, a
valid and binding obligation of FNF, enforceable in accordance with its terms.

 

(ii)                                  No Approvals or Notices Required; No
Conflict with Instruments.  The execution, delivery and performance by FNF of
this Agreement, and the consummation of the transactions contemplated hereby, do
not and will not conflict with or result in a breach or violation of any of the
terms or provisions of, constitute a default under, or result in the creation of
any Lien (as defined below) upon any of its assets pursuant to the terms of, the
charter or bylaws (or similar formation or governance instruments) of such
party, any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which it is a party or by which it or any of its assets are
bound, or any law, rule, regulation, or Order of any court or Governmental
Authority having jurisdiction over it or its properties.

 

(iii)                               Ownership of Shares.  Upon completion of the
Split-Off, FNF and its Subsidiaries, as applicable, will be the Beneficial
Owner(s) of the FNF Splitco Shares, in each case, free and clear of all pledges,
liens, proxies, claims, charges, security interests, preemptive rights, voting
trusts, voting agreements, options, rights of first offer or refusal and any
other encumbrances whatsoever with respect to the ownership, transfer or other
voting of such FNF Splitco Shares (collectively, “Liens”), other than
encumbrances created by this Agreement and any restrictions on transfer under
applicable federal and state securities laws.

 

1.5                               Representations and Warranties of Splitco.

 

(a)                                 Splitco hereby represents and warrants that:

 

(i)                                     Authorization and Validity of
Agreement.  Splitco has all requisite power and authority to execute, deliver
and perform its obligations under this Agreement.  The execution, delivery and
performance by Splitco of this Agreement and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by the board of directors and, to the extent required by law, its
stockholders, and no other corporate or other action on its part is necessary to
authorize the execution and delivery by Splitco of this Agreement, the
performance by it of its obligations hereunder and thereunder and the
consummation by it of the transactions contemplated hereby and thereby.  This
Agreement has been duly executed and delivered by Splitco and each is, or will
be, a valid and binding obligation of Splitco, enforceable in accordance with
its terms.

 

(ii)                                  No Approvals or Notices Required; No
Conflict with Instruments.  The execution, delivery and performance by Splitco
of this Agreement, and the consummation of the transactions contemplated hereby,
do not and will not conflict with or result in a breach or violation of any of
the terms or provisions of, constitute a default under, or result in the
creation of any Lien upon any of its assets pursuant to the terms of, the
charter or bylaws (or similar formation or

 

3

--------------------------------------------------------------------------------


 

governance instruments) of such party, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which it is a party or by
which it or any of its assets are bound, or any law, rule, regulation, or Order
of any court or Governmental Authority having jurisdiction over it or its
properties.

 

1.6                               Term; Termination.

 

Following the Effective Time, this Agreement shall terminate automatically,
without further action of the parties hereto, upon the date on which FNF and its
Subsidiaries no longer Beneficially Own shares of Splitco Common Stock.  No
party hereto will be relieved from any liability for breach of this Agreement by
reason of such termination.

 

1.7                               Miscellaneous.

 

(a)                                 Expenses.  Except as otherwise expressly
provided in this Agreement, all costs and expenses incurred in connection with
the transactions contemplated by this Agreement shall be paid by the party
incurring such costs and expenses.

 

(b)                                 Further Assurances.  At any time before or
after the Closing, each party hereto covenants and agrees to make, execute,
acknowledge and deliver such instruments, agreements, consents, assurances and
other documents, and to take all such other commercially reasonable actions, as
any other party may reasonably request and as may reasonably be required in
order to carry out the purposes and intent of this Agreement and to implement
the terms hereof.

 

(c)                                  Specific Performance.  Each party hereto
hereby acknowledges that the benefits to the other party of the performance by
such party of its obligations under this Agreement are unique and that the other
party hereto is willing to enter into this Agreement only in reliance that such
party will perform such obligations, and agrees that monetary damages may not
afford an adequate remedy for any failure by such party to perform any of such
obligations.  Accordingly, each party hereby agrees that the other party will
have the right to enforce the specific performance of such party’s obligations
hereunder and irrevocably waives any requirement for securing or posting of any
bond or other undertaking in connection with the obtaining by the other party of
any injunctive or other equitable relief to enforce their rights hereunder.

 

(d)                                 No Third-Party Beneficiaries.  Nothing
expressed or referred to in this Agreement is intended or will be construed to
give any Person other than the parties hereto and their respective successors
and assigns any legal or equitable right, remedy or claim under or with respect
to this Agreement, or any provision hereof, it being the intention of the
parties hereto that this Agreement and all of its provisions and conditions are
for the sole and exclusive benefit of the parties to this Agreement and their
respective successors and assigns.

 

(e)                                  Notices.  All notices and other
communications hereunder shall be in writing and shall be delivered in person,
by facsimile (with confirming copy sent by one of the other delivery methods
specified herein), by overnight courier or sent by certified, registered or
express air mail, postage prepaid, and shall be deemed given when so delivered
in person, or

 

4

--------------------------------------------------------------------------------


 

when so received by facsimile or courier, or, if mailed, three (3) calendar days
after the date of mailing, as follows:

 

if to FNF or any of its Subsidiaries:

 

Fidelity National Financial, Inc.

 

 

1701 Village Center Circle

 

 

Las Vegas, Nevada 89134

 

 

Facsimile (702) 234-3251

 

 

Attention: General Counsel

 

 

 

if to Splitco:

 

Cannae Holdings, Inc.

 

 

1701 Village Center Circle

 

 

Las Vegas, Nevada 89134

 

 

Facsimile (702) 234-3251

 

 

Attention: General Counsel

 

or to such other address as the party to whom notice is given may have
previously furnished to the other party in writing in the manner set forth
above.

 

(f)                                   Entire Agreement.  This Agreement and the
Reorganization Agreement (including the Exhibits and Schedules attached hereto
and thereto) embodies the entire understanding among the parties relating to the
subject matter hereof and thereof and supersedes and terminates any prior
agreements and understandings among the parties with respect to such subject
matter, and no party to this Agreement shall have any right, responsibility or
Liability under any such prior agreement or understanding. Any and all prior
correspondence, conversations and memoranda are merged herein and shall be
without effect hereon.  No promises, covenants or representations of any kind,
other than those expressly stated herein and in the other agreements referred to
above, have been made to induce either party to enter into this Agreement.

 

(g)                                  Binding Effect; Assignment.  This Agreement
and all of the provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

 

(h)                                 Governing Law; Jurisdiction; Waiver of Jury
Trial.

 

(i)                                     This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applicable to
contracts executed in and to be performed entirely within that State, without
giving effect to any choice or conflict of laws provisions or rules that would
cause the application of the laws of any other jurisdiction.

 

(ii)                                  Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other party hereto or its successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery

 

5

--------------------------------------------------------------------------------


 

declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware).  Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts.  Each of the
parties hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (A) any claim that it is not personally subject to the jurisdiction
of the above named courts for any reason other than the failure to serve in
accordance with this Section 1.7(h), (B) any claim that it or its property is
exempt or immune from the jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (C) to the fullest extent permitted by the applicable
Law, any claim that (1) the suit, action or proceeding in such court is brought
in an inconvenient forum, (2) the venue of such suit, action or proceeding is
improper or (3) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.  Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 1.7(e) shall
be deemed effective service of process on such party.

 

(iii)                               EACH PARTY HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF ANY PARTY IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(i)                                     Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.  Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Upon a
determination that any provision of this Agreement is prohibited or
unenforceable in any jurisdiction, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the provisions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

 

(j)                                    Amendments; Waivers.  Any provision of
this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed, in the

 

6

--------------------------------------------------------------------------------


 

case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective.  No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  Except as otherwise provided herein, the rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable Laws.  Any consent provided under this Agreement
must be in writing, signed by the party against whom enforcement of such consent
is sought.

 

(k)                                 No Strict Construction; Interpretation.

 

(i)                                     The parties hereto each acknowledge that
this Agreement has been prepared jointly by the parties hereto and shall not be
strictly construed against any party hereto.

 

(ii)                                  When a reference is made in this Agreement
to an Article, Section, Exhibit or Schedule, such reference shall be to an
Article of, a Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated.  The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.  The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term.  Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to agreements and instruments include all attachments thereto and
instruments incorporated therein.  References to a Person are also to its
permitted successors and assigns and references to a party means a party to this
Agreement.

 

(l)                                     Headings.  The headings contained in
this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement.

 

(m)                             Counterparts.  This Agreement may be executed in
two or more identical counterparts, each of which shall be deemed to be an
original, and all of which together shall constitute one and the same
agreement.  The Agreement may be delivered by facsimile or email scan
transmission of a signed copy thereof.

 

7

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first above written.

 

 

 

FIDELITY NATIONAL FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Michael L. Gravelle

 

Name:

Michael L. Gravelle

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

CANNAE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Michael L. Gravelle

 

Name:

Michael L. Gravelle

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO VOTING AGREEMENT]

 

--------------------------------------------------------------------------------